DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/956,902 filed on June 22, 2020. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on June 22, 2020.  Currently claims 9-16 remain in the examination.

Priority

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
5.	Applicant(s) are reminded to include the following in the next communication with respect to the header(s) within the specification as following:
	a) 	-- Background of the Invention --: The specification should set forth Background of the Invention in two parts: --Field of the Invention -- and -- Description of the Related Art (if there’s prior arts to be included)--.
-- Brief Summary of the Invention --.
	c)	-- Brief Description of the Several Views of the Drawing(s) --.
	d)	-- Detailed Description of the Invention --.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 9-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,260,783 B1 to Realff et al. (hereinafter “Realff”).
	Regarding claims 9 and 10, Realff teaches a weaving apparatus 10 (see abstract) for processing threads or yarns (col. 1, line 12+) comprising racks for holding plurality of spools (col. 1, lines 25+); and the spool 32 is held in the magazine 30 (see figure 6 and col. 9, lines 44-46); and the spool/core 32 is read by a bar code reader (col. 8, lines 12-20); and the barcode information provides weight of the spool/core 32 (col. 8, lines 12-20; col. 10, lines 23-39); and the system has weighing means (see abstract and col. 2, lines 11-19); and the apparatus is 
	Regarding claims 11 and 12, figures 5 show multiple spools, and the system holds several hundreds of spool (col. 1, lines 24+), and each grasper 80 is equipped with a barcode reader (col. 8, lines 12-20).  The barcode reader should be configured to read a code on the spool 32 as shown in figure 5.  The space created by the package magazine 30 can also be interpreted as a conditioning area as limited in claim 12.
	Regarding claim 13, from the barcode, the reader can retrieve information such as yarn lot number and shipping weight of the spool 32 (col. 8, lines 12-20).
Regarding claim 15, the weight information disclosed in Realff can certainly be interpreted as a parameter value for the item.
	Regarding claim 16, the barcode reader and computer are connected and functionally associated for data loading and processing (see abstract and summary of the invention).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,260,783 B1 to Realff et al. in view of US 10,324,458 B2 to Morton et al. (hereinafter “Morton”). 
The teachings of Realff have been discussed above.  Realff, however, fails to specifically teach or fairly suggest that marker is RFID. 
Morton teaches an automated creel systems processing a plurality of yarn packages (see abstract) comprising an automated creel loading assembly 50 (see figure 1) further comprising at least one detector such as a barcode detector, or RFID detector (col. 14, lines 44-55).  
In view of Morton’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to use either barcode reader or RFID reader to identify the yarn package and load related data.  Barcode and RFID tag are considered functionally equivalent devices for identifying an item, and using one in place of the other would not produce unexpected outcome. The weight information disclosed in Realff can certainly be interpreted as a parameter value for the item.

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
March 24, 2021